Citation Nr: 1039874	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for heart disease, claimed 
as secondary to diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of 
the lower extremities, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who had active service from February 
1970 to October 1971.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2007, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  In January 2008 the Board 
issued a decision which, in part, denied service connection for 
heart disease and remanded the issue of service connection for 
peripheral neuropathy of the lower extremities for further 
development.  The January 2008 Board decision also remanded the 
issue of service connection for post-traumatic stress disorder 
(PTSD) for further development.  As service connection for PTSD 
was subsequently granted in a July 2010 rating decision, that 
issue will not be addressed herein.

The Veteran appealed the January 2008 Board decision with respect 
to the heart disease claim to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2009, the Court endorsed 
an August 2009 Joint Motion for Remand (Joint Motion) of the 
parties, vacated the January 2008 Board decision as to that 
issue, and remanded the matter for development and readjudication 
consistent with the instructions in the Joint Motion.  The Joint 
Motion noted that the Veteran was not pursuing the Board's 
January 2008 denial of service connection for diabetic 
retinopathy.

The issue of service connection for peripheral neuropathy 
of the upper extremities has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of service connection for heart disease as secondary to 
diabetes mellitus is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any action on his part is required.


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities was 
not manifested during his active service and is not shown to be 
related to service or to a service-connected disability. 


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
the claim.  A February 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also addressed the evidence necessary to 
substantiate a claim for neuropathy secondary to diabetes 
mellitus. 

In compliance with Dingess/Hartman, a March 2008 letter informed 
the Veteran of disability rating and effective date criteria.  
The claim was thereafter readjudicated in a supplemental 
statement of the case (SSOC).  The Veteran has not demonstrated 
(or alleged) any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and available, pertinent postservice 
treatment records have been secured.  In claims for disability 
compensation the VCAA duty to assist requires that VA provide 
medical examinations or obtain medical opinions when necessary 
for an adequate decision.  

The Board requested a VA examination to secure a medical opinion 
in this matter.  The Board finds that this examination and 
medical opinion are adequate, as the physician noted the 
pertinent history, gave the Veteran a clinical examination, and 
addressed the likelihood that the Veteran's peripheral neuropathy 
was related to diabetes mellitus, and explained the rationale for 
the medical opinion provided.  Given the thoroughness of this 
medical opinion and that it was based on a review of the entire 
record, the Board finds the medical opinion is sufficient for 
adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303 
(2007)

In order for a VA examination to be considered adequate in a 
claim of service connection, the VA examiner must either provide 
an etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  As discussed below, the October 2009 VA examiner 
provided a rationale for why an etiological opinion could not be 
rendered; specifically, the examiner found that given the 
numerous comorbid medical conditions of the Veteran, it was 
impossible to state the specific or even most likely etiology of 
peripheral neuropathy.  Moreover, the Board finds that another VA 
examination would not overcome the examiner's rationale for the 
inability to reach a conclusion without resorting to mere 
speculation, because the Veteran's medical history has not 
changed.  

The medical opinion obtained, and the other evidence of record, 
provide the evidence and information needed to determine whether 
the Veteran's peripheral neuropathy may be directly linked to 
service or secondarily linked to his service-connected diabetes 
mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   The Veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's duty to assist is met.  It is not prejudicial to the 
Veteran for the Board to proceed with appellate review.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.	Factual Background and Legal Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Secondary service connection is available where a service-
connected disability directly caused another disability and where 
a service-connected disability has aggravated a non-service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service treatment records show stress fractures of both tibias.  
The lower extremities were noted to be normal on clinical 
evaluation at separation in October 1971.

The evidence does not suggest, and the Veteran does not contend, 
that peripheral neuropathy was manifest in service.  Further, 
there is no evidence that shows or suggests there is a nexus 
between an event in service and the Veteran's current peripheral 
neuropathy.  Consequently, service connection for peripheral 
neuropathy on a direct basis (i.e., that the disability was 
incurred in, or aggravated by, the Veteran's service is not 
warranted.

The Veteran theory of entitlement to service connection for 
peripheral neuropathy is that such disability was caused by, or 
is otherwise related to, his service-connected diabetes mellitus.  
On 2009 VA examination he reported that he had never seen a 
doctor until 2003.  The medical records reveal elevated blood 
sugar readings and insulin treatment in 2003 and a diagnosis of 
diabetes mellitus in 2004.

A June 2005 VA treatment record contains a notation of "diabetic 
neuropathy;" however, a VA general medical examination in 
September 2005 found no peripheral neuropathy.

A statement from a private physician, D, Wasdahl, M.D., dated in 
September 2006, indicates that he had "recently advised [the 
Veteran] on his health situation."  He stated that the Veteran 
had diabetes mellitus with associated peripheral neuropathy 
involving decreased sensation in his legs and feet.  However, a 
March 2009 VA diabetes mellitus examination found no neurologic 
symptoms indicated for compensation and pension purposes; it was 
noted that the Veteran reported a history of chronic progressive 
numbness, tingling, burning and pain in the feet for over 10 
years.

An October 2009 VA neurology examination noted that the Veteran 
reported complaints of burning and tingling in the feet and 
muscle cramps in the calves and thighs for 10 years with 
worsening in the last 5 to 6 years.  The examiner noted that the 
Veteran had diabetes mellitus diagnosed in 2004 "but the 
symptoms of his feet and calves had been bothering him for some 
time before that."  The examiner noted that "[the Veteran was] 
clearly reviewed and found not to be a diabetic through 2003."  
The examiner concluded that the Veteran at least as likely as not 
has mild to moderate peripheral neuropathy, "however, given his 
comorbid medical conditions of heart congestive failure, morbid 
obesity, B12 deficiency, and a history of heavy smoking and 
drinking it is impossible to state without resorting to 
speculation the specific or even most likely etiology to his 
condition."  The examiner also found that "[b]ased upon history 
it is certainly not etiologically related to his diabetes 
mellitus which has historically been under very good control and 
until Feb. 2009 seems to be slightly worse than what things have 
been in the past but the symptoms he is complaining of in the 
lower extremities clearly have an antecedent history which 
predates negative screening for diabetes by years."  After 
reviewing the Veteran's claims files the examiner's opinions were 
unchanged.

While there is some question in the record as to when diabetes 
mellitus was first manifested, the medical records contain no 
diagnosis of diabetes mellitus prior to 2004.  Regardless of when 
diabetes mellitus was first manifested or first diagnosed, that 
fact does not impact the examiner's ultimate conclusion that the 
Veteran has too many comorbid medical conditions to ascertain 
even the most likely etiology of his peripheral neuropathy, let 
alone the specific etiology of that condition.  

Service connection for peripheral neuropathy on a secondary 
basis, either as a result of diabetes mellitus or as a result of 
having been aggravated by diabetes mellitus is not warranted in 
this case as the preponderance of the medical evidence reveals 
that an opinion as to the etiology of the Veteran's peripheral 
neuropathy cannot be rendered.  Clemons v. Shinseki, 23 Vet. App. 
1, 6 (2009) (Further medical evidence is unnecessary where "the 
medical evidence itself indicates that determining the cause is 
speculative.").

With respect the June 2005 notation of "diabetic neuropathy" 
and the September 2006 statement from Dr. Wasdahl, the Board 
finds that this "positive" evidence lacks probative value and 
thus the evidence neither supports the claim nor is in equipoise.  
The June 2005 record lacks probative value as the mention of 
diabetic neuropathy was made in connection with a consultation 
request for lumbar disc complaints.  In other words, it appears 
that no clinical examination was performed at that time.  
Further, the June 2005 record has little probative value as it 
does not provide any additional information, to include any 
explanation of rationale as to why or how the initiator of the 
consultation request determined that the Veteran had diabetic 
neuropathy.  In addition, the June 2005 record is contradicted by 
a VA examination several months later that found no peripheral 
neuropathy. 

With respect to the opinion of Dr. Wasdahl, Dr. Wasdahl indicated 
that he was writing on behalf of the Veteran, whom he had 
recently "advised . . . on his health situation."  Dr. Wasdahl 
reported that he had known the Veteran for over 10 years, 
apparently "as [the Veteran] has completed a number of 
mechanical projects for [Dr. Wasdahl]."  Dr. Wasdahl's 
letterhead indicates that he works in the Department of Pathology 
of Aultman Hospital.  While the record contains the Veteran's 
treatment records from Aultman Hospital, none of the Veteran's 
medical records list Dr. Wasdahl as a treating provider for the 
Veteran.  

As a pathologist, Dr. Wasdahl's medical opinion is less probative 
than that of Dr. D. Saghafi, the practicing VA neurologist who 
provided the 2009 VA medical opinion.  In addition, Dr. Wasdahl's 
opinion lacks probative value because his statement suggests that 
he has not treated or examined the Veteran but is providing an 
opinion because he knows the Veteran as a result of a non-medical 
relationship (the Veteran performs mechanical work for him).  Dr. 
Wasdahl does not indicate that he has ever clinically assessed 
the Veteran but suggests that his opinion is based upon general 
observation only:  "I have seen a progressive decline in [the 
Veteran's] ability to work over the past several years; since 
around the time of his myocardial revascularization . . . ."  
Finally, Dr. Wasdahl's opinion is less probative than Dr. 
Saghafi"s as there is no indication that Dr. Wasdahl has 
reviewed the medical evidence of record.  Such a review is 
critical in this case because, as noted by Dr. Saghafi, the 
Veteran's numerous comorbid medical conditions make it 
"impossible" (per Dr. Saghafi) to determine the etiology of the 
Veteran's peripheral neuropathy.  For these reasons, the 
preponderance of the evidence is against the claim.  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ('although interest may affect the credibility of 
testimony, it does not affect competency to testify').  The 
Veteran is competent to report symptoms like pain and tingling in 
the lower extremities because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, his own lay statements relating his lower 
extremity peripheral neuropathy to his service-connected diabetes 
mellitus, alone, are insufficient to establish such correlation.  
The matter of a possible nexus between a leg complaints and 
diabetes mellitus (and particularly in the case of a veteran who 
has service-connected residuals of stress fractures in both legs) 
lies outside the capability of lay observation; it requires 
medical training/expertise.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent evidence has been provided by the VA 
neurologist who examined the Veteran, took a medical history, and 
reviewed the Veteran's file.  

The Board attaches greater probative weight to the clinical 
findings of the VA neurologist in 2009 than to the Veteran's 
statements, notes made in connection with a 2005 consultation 
request, or the statements of Dr. Wasdahl.  See Cartright, 2 Vet. 
App. at 25.  Therefore, the Board concludes that the 
preponderance of the evidence is against this claim of service 
connection, and that there is no doubt to be resolved.  Hence, 
the appeal must be denied.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.


REMAND

Essentially, the Joint Motion stipulates that remand is required 
for the RO to obtain another examination and opinion addressing 
the question of whether the service-connected diabetes mellitus 
aggravates the heart disease as well as the significance of the 
November 2003 private inpatient record noting insulin treatment.  
The 2003 record noting insulin treatment is significant in that 
the 2005 VA examiner's opinion which found no causal relationship 
between diabetes mellitus and heart disease based that conclusion 
on a finding that diabetes mellitus was diagnosed after heart 
disease, therefore diabetes mellitus could not have caused heart 
disease.  The 2005 examiner found that diabetes mellitus was not 
diagnosed until 2004, whereas heart disease was diagnosed in 
2003.  

Accordingly, the case is REMANDED for the following action:

1. After any necessary authorizations are 
obtained, associate with the record the 
complete clinical records of any private and 
VA treatment records the Veteran has received 
since May 2008 (private) or since July 2007 
(VA) for his heart disease.

2. The RO should thereafter arrange for the 
Veteran to be examined to determine the 
likely etiology of his heart disease.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
Any indicated tests and studies should be 
performed.  The Veteran should be examined 
and the record reviewed, including the 
September 2005 VA examination report 
which found it less likely than not that 
heart disease was related to diabetes 
mellitus as it was diagnosed prior to 
diabetes mellitus (the 2005 examiner 
noted that heart disease was diagnosed 
in 2003 and diabetes mellitus in 2004).  
The examiner should discuss the 
significance of the November 2003 
private medical treatment records that 
noted insulin treatment.  The examiner 
should then provide an opinion as to whether 
it is at least as likely as not (50 percent 
probability or higher) that any current heart 
disease was caused or aggravated by 
(increased in severity due to) the Veteran's 
service-connected diabetes mellitus.  Any 
opinion is to be accompanied by a clear 
explanation of rationale, with reference to 
supporting evidence in the record.  In 
particular, if the examiner finds that the 
requested medical opinion cannot be made 
without resort to speculation, the examiner 
must clearly explain the medical reasons for 
that conclusion.

3. The RO must ensure that all development 
sought is completed as specified, then re-
adjudicate the claim.  If it remains denied, 
the RO should issue an appropriate SSOC, and 
afford the Veteran and his representative the 
opportunity to respond. The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


